Citation Nr: 1202861	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-40 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a chronic skin disorder, to include chloracne.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and DA


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, and from August 1973 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August 2008 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) Nashville, Tennessee.  By the August 2008 rating decision, the RO, among other things, denied service connection for erectile dysfunction.  Thereafter, the RO confirmed and continued the denial of this claim by the April 2009 rating decision.  Additionally, the RO denied the other appellate claims by the latter decision.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  In addition, the Veteran submitted evidence at this hearing accompanied by a waiver of initial consideration of such evidence by the agency of original jurisdiction.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that, except for the skin disorder claim, further development is required regarding the appellate claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the adjudication of the Veteran's skin disorder claim have been completed.

2.  The record reflects the Veteran's current skin disorder is etiologically related to his active military service.


CONCLUSION OF LAW

Service connection is warranted for the Veteran's skin disorder.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that service connection is warranted for a chronic skin disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this appellate claim as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that he has a current skin disorder secondary to Agent Orange exposure while on active duty in the Republic of Vietnam.  As the record reflects the Veteran had service in Vietnam during the Vietnam War era, and was presumptively exposed to herbicides therein.  See 38 U.S.C.A. § 1116.  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32,40 (2010).

Pursuant to the criteria for rating skin disabilities that were in effect within one year of the Veteran's return from Vietnam, a 10 percent rating was warranted for slight disability, if involving an exposed surface or extensive area.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (1969).

Here, the Veteran's service treatment records do not reflect he had any skin problems while on active duty.  In fact, his skin was clinically evaluated as normal on service examinations to include those conducted in August 1967, June 1969, and July 1973.

The Veteran's post-service medical records do reflect he has current skin problems.  Nevertheless, it was not clear from the initial evidence whether such problems were chloracne or other acneform diseases consistent with chloracne so as to warrant service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(e).  Accordingly, the Veteran was accorded a VA medical examination in March 2009 to address this claim.  

Following evaluation of the Veteran, the March 2009 VA skin examiner stated that, for acne or chloracne, all that was present on examination were superficial comedos and miniscule cystic lesions in his right earlobe.  There were no pustules present at that time, and it was noted the Veteran had a 1 milial cyst on the left lower medial canthus.  There was no significant percentage of the surface area involved.  The examiner opined that the Veteran's comedos were most likely secondary to chlorinated hydrocarbons, particularly dioxin.  Moreover, the examiner stated that considering the Veteran reported these began essentially a year after he returned from Vietnam and had persisted throughout the years and was minimally evident on examination, that it was as likely as not a result of his service time.

In view of the foregoing, it appears that while the examiner did not specifically diagnose chloracne it was indicated that the Veteran's skin condition involved an exposed surface and was consistent with chloracne or other acneform disease consistent with chloracne.  Simply put, to find otherwise would be inconsistent with the examiner's opinion relating current skin problems to service.  In addition, the examiner noted that the symptoms were present within one year of the Veteran's return from South Vietnam and that they persisted throughout the years.  

The Board notes that the RO denied the claim below on the basis that there was no objective medical evidence of record which supported the Veteran's contention that his skin problems had their onset in 1970.  Granted, the record does not show that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, he is not competent to provide a medical diagnosis regarding his skin problems.  38 C.F.R. § 3.159(a)(1).  Nevertheless, as a lay person he is competent to observe and describe visible skin symptomatology, and such description can provide the basis for a competent medical diagnosis pursuant to the holding of Jandreau, supra.  Moreover, the RO specifically found that the Veteran had provided credible evidence regarding the onset of skin problems in 1970.  The Board also finds the Veteran's statements regarding the symptoms he experienced in 1970 to be competent, credible and probative.  

The Board also notes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) found that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For these reasons, the Board concludes that service connection is warranted.


ORDER

Service connection for a chronic skin disorder is granted.


REMAND

With respect to his other appellate claims, the Veteran essentially contends that they are either the result of his presumed in-service exposure to herbicides, and/or they are secondary to his claimed type II diabetes mellitus.

The relevant law regarding claims based upon herbicide exposure were detailed above as part of the adjudication of the Veteran's skin disorder claim.  Regarding his claims of secondary service connection, the law provides that service connection may also be granted for disability that is proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board reiterates, as stated above, that type II diabetes mellitus is one of the conditions presumptively associated with herbicide exposure.  However, this claim was denied below because the competent medical evidence did not show a diagnosis of diabetes.  For example, the Veteran was accorded a VA medical examination in March 2009 which concluded that he did not satisfy the criteria for a diagnosis of type II diabetes mellitus, and indicated that he had a glucose intolerance.  

Despite the foregoing, the Board notes that treatment records submitted by the Veteran at his June 2011 hearing which do indicate he has diabetes.  For example, records dated in April 2010 include a diagnosis of non-insulin dependent diabetes mellitus (NIDDM).  Subsequent records dated in October 2010 note that diabetes mellitus would be added to his problem list.  Other records dated that month show a finding of diabetes mellitus without mention of complication, type II or unspecified type.  

Nevertheless, it is still not clear from this evidence that the Veteran does, in fact, have a competent medical diagnosis of type II diabetes, which is the only type of diabetes for which the presumptive provisions of 38 C.F.R. § 3.309(e) are applicable.  Therefore, a remand is required to confirm whether the Veteran currently has a diagnosis of type II diabetes.  See McLendon v. Nicholson, 20 Vet App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further notes that as the Veteran has indicated his claimed erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and hypertension are secondary to his diabetes mellitus, these claims are inextricably intertwined.  He has submitted an undated statement from B. C., M.D., who opined that the Veteran's hypertension, peripheral neuropathy, and erectile dysfunction are at least as likely as not connected to diabetes.  Moreover, the instructions for the March 2009 VA medical examination reflect that the examiner was to indicate whether these disabilities were secondary to diabetes mellitus if that condition was found.  Inasmuch as it was determined at that time the Veteran did not have diabetes, no such opinion was promulgated.  Nevertheless, if the new VA medical examination finds that the Veteran does have type II diabetes mellitus, then clearly such clarifying medical opinions are necessary in this case.  Id.
 
Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also finds that any outstanding treatment records regarding the Veteran's claimed diabetes mellitus, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and hypertension should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify any medical records pertaining to his claims for diabetes mellitus, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and hypertension that have not already been submitted or obtained.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate whether he currently has type II diabetes mellitus, and any secondary conditions thereof.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must specifically state whether the Veteran currently has type II diabetes mellitus.  The examiner should also opine as to whether it is at least as likely as not that the Veteran has erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and/or hypertension that began in or is related to active service.  If type II diabetes mellitus is diagnosed, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and/or hypertension are due to or caused by the diabetes mellitus.  Also, is it at least as likely as not that erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and/or hypertension are aggravated by type II diabetes mellitus.  By aggravation, the Board means an increase in the severity of the underlying disability that is beyond normal progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  
If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2011, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


